DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Publication No. 2016/0033822) in view of Park et al (US Publication No. 2018/0239246) and Ohmuro et al (WO2015025950 A1).

    PNG
    media_image1.png
    610
    455
    media_image1.png
    Greyscale

Regarding claim 1, Jiang discloses a backlight module, comprising: a light source Fig 2, 212 emitting a blue light ¶0019; a light guide plate Fig 2, 216 optically coupled to the light source ¶0019, and the blue light transmitting through the light guide plate ¶0019; and a composite color-conversion layer disposed over the light guide plate Fig 2, 120, wherein the composite color-conversion layer comprises quantum dots at least comprises a plurality of cyan quantum dots or a plurality of yellow quantum dots ¶0016. Jiang discloses all the limitations except for the conversion layer having three populations of quantum dots. 
Whereas Park discloses a module, wherein the composite color-conversion layer comprises at least three different populations of quantum dots, and the at least three different populations of quantum dots at least comprises a plurality of cyan quantum dots or a plurality of yellow quantum dots ¶0391 and 0401. 


    PNG
    media_image2.png
    136
    428
    media_image2.png
    Greyscale

While Ohmuro discloses wherein the composite color-conversion layer comprises: a first layer, adjacent to the light source and comprising a plurality of first quantum dots; a second layer, further away from the light source than the first layer and comprising a plurality of second quantum dots; and a third layer Page 2-4, 6 (English translation), disposed between the first layer and the second layer and comprising a plurality of third quantum dots Page 2-4, 6 (English translation), wherein an emission wavelength of the plurality of first quantum dots is longer than an emission wavelength of the plurality of third quantum dots and the emission wavelength of the plurality of third quantum dots is longer than an emission wavelength of the plurality of second quantum dots Fig 3, 5, 10 Page 2-4, 6 (English translation). Jiang, Park and Ohmuro are analogous art because they are directed to the utilization of QD and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the quantum dots’ arrangement of Jiang and incorporate Ohmuro’s invention to optimize light output and improve performance of the device display.




Regarding claim 3, Park discloses wherein the at least three different populations of quantum dots comprise a plurality of red quantum dots, a plurality of green quantum dots, and the plurality of yellow quantum dots mixed uniformly¶ 0222 and 0388.
Regarding claim 4, Park discloses wherein the at least three different populations of quantum dots comprise a plurality of red quantum dots, a plurality of green quantum dots, the plurality of cyan quantum dots, and the plurality of yellow quantum dots mixed uniformly¶ 0222, 0388, 0390-0391, 0393, 0401.
Regarding claim 6, Ohmuro discloses wherein the third layer is in direct contact with the first layer and the second layer, and the first layer, the second layer, and the third layer are sandwiched between two substrates Fig 10.
Regarding claim 10, Park discloses wherein the plurality of first quantum dots comprise a plurality of red quantum dots, the plurality of second quantum dots comprise a plurality of green quantum dots, and the plurality of third quantum dots comprise the plurality of yellow quantum dots¶ 0222, 0388, 0390-0391, 0393, 0401.
.

Claims  7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Publication No. 2016/0033822) in view of Park et al (US Publication No. 2018/0239246) and Ohmuro et al (WO2015025950 A1) and in further view of Lee et al (US Publication No. 2019/0129206).

    PNG
    media_image3.png
    345
    355
    media_image3.png
    Greyscale

Regarding claim 7, Jiang, Park and Ohmuro disclose all the limitations but silent on the arrangement. Whereas Lee discloses further comprising at least one substrate R20 disposed between the first layer and the third layer R30 or between the second layer and the third layer Fig 2. Jiang and Lee are analogous art because they are directed to the utilization of QD and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the quantum dots’ 

Regarding claim 8, Lee discloses wherein the at least one substrate is free of a barrier layer Fig 2.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Publication No. 2016/0033822) in view of Park et al (US Publication No. 2018/0239246) and Ohmuro et al (WO2015025950 A1)  and in further view of  Dejima et al (US Publication No. 2006/0255711).
Regarding claim 16, Jiang discloses a backlight module, comprising: a light source Fig 2, 212 emitting a blue light ¶0019; a light guide plate Fig 2, 216 optically coupled to the light source ¶0019, and the blue light transmitting through the light guide plate ¶0019; and a composite color-conversion layer disposed over the light guide plate Fig 2, 120, wherein the composite color-conversion layer comprises quantum dots at least comprises a plurality of cyan quantum dots or a plurality of yellow quantum dots ¶0016. Jiang discloses all the limitations except for the conversion layer having three populations of quantum dots. 
Whereas Park discloses a backlight module, wherein the composite color-conversion layer comprises at least three different populations of quantum dots, and the at least two different populations of quantum dots at least comprises a plurality of cyan quantum dots or a plurality of yellow quantum dots ¶0391 and 0401. While Ohmuro discloses wherein the composite color-conversion layer comprises: a first layer, adjacent to the light source and comprising a plurality of first quantum dots; a second layer, further away from the light source than the first layer and comprising a plurality of second quantum dots; Page 2-4, 6 (English translation), wherein an emission wavelength of the plurality of first quantum dots is longer than an emission wavelength of the plurality of  second quantum dots Fig 3, 5, 10 Page 2-4, 6 (English translation). Jiang, Park and Ohmuro are analogous art because they are directed to the utilization of QD and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the quantum dots’ arrangement of Jiang and incorporate Ohmuro’s invention to optimize light output and improve performance of the device display. Jiang, Park and Ohmuro disclose all the limitations but silent on a red phosphor layer.
Whereas Dejima discloses a module comprising: a light source emitting a blue light; a red phosphor layer disposed on the light source ¶0046. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the module of Jiang and incorporate Dejima’s invention to improve performance of the device display ¶0046.

Claims  18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Publication No. 2016/0033822) in view of Park et al (US Publication No. 2018/0239246), Ohmuro et al (WO2015025950 A1)  and Dejima et al (US Publication No. 2006/0255711) and in further view of Lee et al (US Publication No. 2019/0129206).
Regarding claim 18, Park discloses a plurality of yellow and green quantum dots ¶ 0222, 0388, 0390-0391, 0393, and 0401. Jiang, Park Ohmuro and Dejima disclose all the limitations except for the layer arrangement. Whereas Lee discloses  wherein the composite color-conversion layer comprises: a first layer, adjacent to the light source ; and a second layer, further away from the light source than the first layer and  Fig 2 ¶0085. Jiang and Lee are analogous art because they are directed to the utilization of QD and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the quantum dots’ arrangement of Jiang and incorporate Lee’s invention to improve performance of the device display ¶0005-0009.
Regarding claim 19, Park discloses a plurality of cyan and green quantum dots ¶ 0222, 0388, 0390-0391, 0393, and 0401. While Lee discloses wherein the composite color-conversion layer comprises: a first layer, adjacent to the light source and comprising a plurality of quantum dots; and a second layer, further away from the light source than the first layer and comprising the plurality of quantum dots Fig 2.
Regarding claim 20, Park discloses a plurality of yellow, cyan and green quantum dots ¶ 0222, 0388, 0390-0391, 0393, 0401. While Lee discloses wherein the composite color-conversion layer comprises: a first layer, adjacent to the light source and comprising the plurality of quantum dots; a second layer, further away from the light source than the first layer and comprising the plurality of quantum dots; and a third layer, disposed between the first layer and the second layer and comprising a plurality of quantum dots Fig 2.


Allowable Subject Matter
s 9, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the claim prompted the examiner to introduce new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811